367 F.2d 144
Owen Columbus BROWN, Appellant,v.UNITED STATES of America, Appellee.
No. 22658.
United States Court of Appeals Fifth Circuit.
October 13, 1966.
Rehearing Denied January 20, 1967.

Douglas M. Andrews, DeFuniak Springs, Fla., for appellant.
Murray M. Wadsworth, Asst. U. S. Atty., Clinton Ashmore, U. S. Atty., Tallahassee, Fla., for appellee.
Before BROWN, GEWIN and GOLDBERG, Circuit Judges.
PER CURIAM:


1
Appellant was convicted below for selling whiskey without tax stamps affixed on October 31, 1963, in violation of 26 U.S.C.A. §§ 5205(a) (2), 5604(a) (1). Appellant now claims that proof of earlier events associating him and his confederates with the moonshine operation was inadmissible. We find this claim to be without merit because the earlier acts were reasonably related to the time and place of the act covered by the indictment. Indeed, proof of these earlier acts was necessary to explain that the occurrence of October 31 was in fact a sale of whiskey by Appellant through his agents.


2
With respect to the claim that when compared with the testimony given in the Tampa Division case (5 Cir., 367 F.2d 145), this day decided, the informer gave false testimony to the knowledge of the Government, there is simply nothing in either one or both of the records considered alone or together to support this charge.


3
We also find no merit in Appellant's claim that there was insufficient evidence to support the conviction. The jury, under proper instructions from the trial Judge, was clearly justified in finding the Appellant guilty.


4
Affirmed.